OENEY       GENE

                        OF     -XAS




Honorable Ward W. Markley    Opinion No. w-1.136
bounty Attorney
Jasper County                Re:    Whether Article 6573a,
Jasper, Texas                       Vernon's Civil Statutes,
                                    would require the
                                    Chamber of Commerce of
                                    Jasper, Texas, to obtain
                                    a real estate license
                                    before it could handle
                                    real estate listings
                                    for rentals and sale
Dear Mr. Markley:                   of property.
          Your request for an opinion concerns the Chamber
of Commerce of the City of Jasper, Texas, which has from
time to time provided real estate listings for its members
and other citizens of the City. You state that the Chamber
of Commerce does not receive any direct compensation for
this service; that any benefit accruing in favor,,ofthe
Chamber of Commerce is in the form of good will resulting
from the operation of the listing service for the benefit
of the community without charge.
          In view of the foregoing circumstances,you ask
whether Article 6573a, Vernon's Civil Statutes, would require
the Chamber of Commerce to obtain a real estate license
before it could provide real estate listings for both the
sale and rental of real estate.
          Article 6573a is known as the Real Estate
License Act. Section 3 of Article 6573a requires
                                            . . that a
real estate broker or real estate salesman Obtain a
license. This Section of the Act provides as follows:
              "From and after the effective date
         of this Act it shall be unlawful for any
         person, partnership, association or corp-
         oration to engage in or carry on directly
         or indirectly, or to advertise or hold
         himself, itself, or themselves out as
         engaging in, or carrying on, the business,
         or to perform any act of a Real Estate
         Broker or a Real Estate Salesman, as here-
Honorable Ward W. Markley, page 2 (WW:1136)

          in defined, within this State, without
          first obtaining a license as a Real Estate
          Broker or Real Estate Salesman as provided
          for in this Act."
          Section 4, Article 6573a of the Real Estate License
Act is entitled 'Definitions." The term "Real Estate
Broker" is defined in paragraph (1) as follows:
               "The term 'Real Estate Broker' shall
          mean and include any person who, for another
          or others and for compensation or with the
          intention or in the expectation or upon the
          promise of receiving or collecting compensa-
          tion:"
Here follows an alphabetical listing of specific acts which
constitute brokerage. The two provisions most pertinent
to our discussion are set out below:
               0,
                . . .
               "(d) Lists or offers or attempts or
          agrees to list real estate for sale, rental,
          lease, exchange or trade;
               9,
                . . .
               "(j) Procures or assists in the pro-
          curing of prospects, calculated to result
          in the sale, exchal;fge,
                                 leasing or rental of
          real estate; . . .
          Also Paragraph 6 of Section 4 defines the word
"person" to 'mean and include any individual, firm, partner-
ship, association or corporation." (Emphasis added.) The
Chamber of Commerce would be a person as per the definition
above, for it is clearly an association. Black's Law
Dictionary, Fourth Edition, defines the term "association"
as follows:
               I,
                . . . It is a word of vague meaning
          used to indicate a collection of persons who
          have doined together for a certain object.
          s . .
          In addition, Paragraph 5 of Section 4 defines the
word "compensation" as follows:
-   -




          Honorable Ward W. Markley, page 3 @w-1136)

                       "The word 'compensation' shall mean
                  and include any fee, commission, salary,
                  money or valuable consideration, as well
                  as the promise 'che:eofand whether contin-
                  gent or otherwise.
                  The Chamber of Commerce of Jasper has never received
        any payment of money or other valuable consideration for the
        service of securing prospects and listing property. The
        only benefit, if any, the Chamber of Commerce derives from
        providing this service is the good will it acquires for
        itself from the community. The value of this good will in
        this instance is impossible to assess and translate into
        a money consideration as it is contemplated by the defini-
        tion of compensation.
                  Finally, Section 6 of the Act is entitled "Exemptions."
        Paragraph 1 of this Section contemplates the following wording:
                       "The provisions of this Act shall
                  not apply to the advertising, negotia-
                  tion or consummation of any purchase,
                  sale, rental or exchange of, or the
                  borrowing or lending of money on, real
                  estate by any person, firm, or corpora-
                  tion when such person, firm or corpora-
                  tion does not engage in the activities
                  of a Real Estate Broker as an occupation,
                  business or prof$ssion   on a full or
                  part-time basis.
                  Black's Law Dictionary, Fourth Edition, states that
        the term "business" embraces the following:

                  a)   "Activity or enterprise for gain,
                        benefit, advantage or livelihood.'
                  b)   '. . . employment, occupation or,,pro-
                        fession for gain or livelihood.

                  As herein discussed, if the Chamber of Commerce
        gains or otherwise benefits from securing prospects and
        listing property for real estate transactions, it is
        intangible in nature and not in the monetary sense as the
        Act contemplates.
                  Thus, it is our opinion that the Chamber of Commerce
        of Jasper, Texas, although it secures prospects and lists
        property for real estate transactions, is not a real estate
        broker as defined by the Real Estate License Act. This is
Honorable Ward W. Markley, page 4 @w-1136)

because the Chamber of Commerce does not receive any com-
pensation for this service as the term is defined in the
Act. Therefore, it is our opinion that the Chamber of
Commerce of the City of Jasper, Texas, is not required and
is exempt from having to obtain a real estate license under
the facts presented.

                      SUMMARY
            The Chamber of Commerce of Jasper,
            Texas, may handle real estate
            listings for the sale and rental
            of property,and it is not required
            and is exempt from having to obtain
            a real estate broker's license under
            Article 6573a, Vernon's Civil
            Statutes.
                            Yours very truly,
                            WILL WILSON
                            Attorney General of Texas


1RWjr:mm:lgh
                            By--!&
                                Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
William E. Allen
Gordon C. Cass
Robert T. Lewis
Jack Goodman
REVIEWED FOR THE ATTORNEY GENERAL
BY: Howard W. Mays